UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2254


DEBRA MAYES,

                 Plaintiff – Appellant,

          v.

RENEE TIPPENS,

                 Defendant – Appellee,

          and

GRAPHIC PACKAGING INTERNATIONAL,

                 Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00410-RJC-DSC)


Submitted:   December 9, 2010               Decided:   December 22, 2010


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Debra Mayes, Appellant Pro Se.     Mason Gardner Alexander, Jr.,
FISHER & PHILLIPS, LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Debra Mayes seeks to appeal the district court’s order

denying reconsideration of its order adopting the recommendation

of the magistrate judge and granting Defendant Renee Tippens’s

motion to dismiss the claims against Tippens.                        This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),      and   certain   interlocutory         and   collateral        orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                      The order Mayes

seeks   to    appeal   is    neither   a       final   order   nor    an   appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                           2